Per Curiam. The appellant, Kozy Kitchen, through his attorneys, has filed a motion for a rule on the clerk. A motion for an extension of time to docket the record was filed 92 days after the Notice of Appeal. The attorneys for Kozy Kitchen, Gerald W. Carlyle and Steven G. Howard, concede the error was theirs, offering no excuse except a miscalculation. We have found this to be “good cause” for failing to file a record in a criminal case. However, we forward a copy of this opinion to the Committee on Professional Conduct pursuant to our Per Curiam dated February 5, 1979, regarding belated appeals. Also the petition to extend time for filing is granted.